Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 09, 2016

The Court of Appeals hereby passes the following order:

A16A1661. THOMAS LARRY PYBURN v. THE STATE.

      In 2009, Thomas Larry Pyburn was found guilty of incest, and his conviction
was affirmed on appeal. See Pyburn v. State, 301 Ga. App. 372 (687 SE2d 909)
(2009). Pyburn has since filed two extraordinary motions for new trial. On March
23, 2016, the trial court entered an order dismissing Pyburn’s second such motion.
Pyburn then filed a notice of appeal to this Court. We lack jurisdiction.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997).1 Thus, Pyburn is not entitled to a direct
appeal from the order he challenges, and this direct appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            06/09/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Moreover, because this was the second extraordinary motion for new trial
filed by Pyburn, the trial court properly dismissed the motion. See OCGA § 5-5-41
(b) (only one extraordinary motion for new trial allowed).